Citation Nr: 1125520	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder prior to November 14, 2008, and in excess of 70 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the cervical spine.  

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the thoracic spine.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO), which granted entitlement to service connection for posttraumatic stress disorder and assigned a 30 percent disability rating, effective March 28, 2007, and cervical and thoracic spine degenerative diseases and assigned each a 20 percent disability rating, effective August 24, 2006.  The Veteran appealed the evaluations assigned.

In a July 2009 rating decision, the RO granted an increased initial posttraumatic stress disorder disability rating to 50 percent, effective March 28, 2007, and then assigned a 70 percent evaluation, effective November 14, 2008.  The Veteran argues he warrants evaluations in excess of 50 and 70 percent.  Thus, the appeal continues.


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  Prior to November 14, 2008, there is a lack of credible evidence that posttraumatic stress disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  As of November 14, 2008, there is a lack of credible evidence that posttraumatic stress disorder was manifested by total occupational and social impairment.

4.  The record does not reflect that the Veteran has, during the appellate period, experienced frequent hospitalization for posttraumatic stress disorder or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

5.  The service-connected degenerative joint disease of the cervical spine has not been manifested by forward flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine.

6.  The record does not reflect that the Veteran has experienced hospitalization for the degenerative joint disease of the cervical spine or reflect that disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

7.  The service-connected degenerative joint disease of the thoracic spine has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

8.  The record does not reflect that the Veteran has experienced hospitalization for his thoracic spine disability or reflect that disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for posttraumatic stress disorder prior to November 14, 2008, or in excess of 70 percent as of November 14, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.13, 4.20, 4.130, Diagnostic Code 9411 (2010).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for posttraumatic stress disorder, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

3.  The criteria for a schedular rating in excess of 20 percent for degenerative joint disease of the cervical spine are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5242, 5243 (2010).

4.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for degenerative joint disease of the cervical spine, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

5.  The criteria for a schedular rating in excess of 20 percent for degenerative joint disease of the thoracic spine are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5242, 5243 (2010).

6.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for degenerative joint disease of the thoracic spine, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

September 2006 and June 2007 pre-adjudication letters explained the evidence necessary to substantiate a claim for service connection.  Although the Veteran was not subsequently notified of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The September 2006 and June 2007 letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  These letters were provided to the Veteran prior to the initial adjudication of her claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The Veteran has indicated that he receives disability benefits from the Social Security Administration (SSA) and VA has attempted to obtain those records, but has determined that they are not available.  See December 2009 Formal Finding on the Unavailability of Social Security Disability Records.  The claims file contains service treatment records, reports of post-service medical treatment, and reports of June 2007, October 2007, and November 2008 VA examinations.  With respect to these VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examination reports reflect review of the claims file, examination of the Veteran, and description and evaluation of the disabilities under consideration. Although the last VA examination of record is dated more than two (2) years ago, the Board notes that no medical evidence within the claims file indicates that the disabilities worsened after that time.  Further, the Veteran has not alleged that his disabilities have worsened and, in specific regard to posttraumatic stress disorder, noted in August 2009 that he continued to disagree with the denial for the same reasons listed in his December 2007 notice of disagreement.  Accordingly, the Board finds that additional examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As there is no medical or lay evidence that the levels of the disabilities have worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation exists to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Posttraumatic stress disorder

The Veteran seeks entitlement to either a 100 percent disability rating or a 70 percent disability rating with TDIU for his service connected psychiatric disability.  The disability is rated as 50 percent disabling from March 28, 2007, to November 13, 2008, and 70 percent as of November 14, 2008.  

The psychiatric disorder has been evaluated under the general rating formula for mental disorders (38 C.F.R. § 4.130):

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 50 percent prior to November 14, 2008, and in excess of 70 percent as of November 2008 for posttraumatic stress disorder.  The reasons follow.

The Board will initially address the Veteran's credibility, since whether the Board finds the Veteran to be a credible historian has a direct impact on this claim for increase, as posttraumatic stress disorder is a disability that is evaluated based upon symptoms reported by the claimant.  In reading through all the evidence in the claims file, the Board concludes that the Veteran is not a credible historian.  He has provided inconsistent statements, which has significantly damaged his credibility.  The Board notes that the change in the Veteran's statements seems to have occurred once he filed the claim for service connection for posttraumatic stress disorder.  For example, he underwent testing at VA in October 2006.  There, he was asked about his childhood.  He reported a positive history of (1) physical abuse by both his mother and brother; (2) sexual abuse when he was 12 years old by two men from Big Brothers of America; (3) verbal abuse by his mother and brother; and (4) neglect.  He underwent this testing prior to filing the claim for compensation benefits.  These reports are detailed and the Board has no reason to question their authenticity.  In other words, the Board finds such report of past history to be credible.  However, when he was examined in November 2008 in connection with a claim for increase for posttraumatic stress disorder, the Veteran specifically denied "being abused as a child."  This is entirely inconsistent with the what the Veteran reported two years prior and has damaged his credibility.

At the November 2008 VA psychiatric evaluation, the Veteran reported he had not worked since 2005.  The problem with such statement was that he was in Iraq serving his country from 2005 to 2006.  Thus, while he was not working as a civilian, he was working.  But it appears he wanted to give the impression to the examiner that he had not worked at all in the last three years.  (This was the same examination wherein he alleged he had not been abused as a child.)  Thus, this just further substantiates the Board's conclusion that the Veteran deliberately misrepresents facts while seeking monetary benefits.

Further supporting this finding that the Veteran's symptoms seem to worsen significantly as he filed his claim for service connection for posttraumatic stress disorder are the treatment records dated prior to March 2007, which is the date he filed the claim for compensation benefits for posttraumatic stress disorder.  An August 2005 VA treatment record shows that the examiner wrote the Veteran did not have any feelings of depression, no sleep disturbance, and no mood swings.  A September 2005 VA treatment record shows the examiner wrote the Veteran answered all questions with good humor.  An October 2005 VA treatment record showed the examiner wrote the Veteran was alert, oriented, and not in a depressed mood.  The Veteran went to Iraq after October 2005 and returned in 2006.  A November 2006 VA treatment record shows the Veteran had returned from Iraq and expressed that he missed being there and "want[ed] to go back to Iraq."  He reported he was the third in command and there were 600 people in his camp.  He stated, "My men depended on me.  They followed my example.  They sent me to all the 'party spots' in Iraq."  He described missing all of that.  The examiner noted that the Veteran's diagnosis was more of a chronic adjustment disorder rather than posttraumatic stress disorder, and the Veteran agreed.  The examiner stated the Veteran's mood was euthymic.  There were no auditory hallucinations, visual hallucinations, thought disorder, paranoid ideations, suicide ideations, or homicidal ideations.  The examiner stated the Veteran had good impulse control and judgment.  

Suddenly, in February 2007 right before he submitted his claim for compensation benefits for posttraumatic stress disorder, the Veteran reported auditory hallucinations, positive homicidal ideations, suicidal thoughts, visual hallucinations, poor impulse control, chronically distressed, overwhelmed by symptoms, etc.  The Board finds it difficult to believe that the Veteran's symptoms got that much worse in such a short time frame.  The fact that the Veteran has provided inconsistent statements has contributed to the Board not believing these increased symptoms.

In a November 2008 VA examination report, the examiner noted that there were "multiple nonorganic physical signs observed during the examination, rending the examination unreliable."  He added that, "Spontaneous movements were observed which were inconsistent with measure[d range of motion] and strength assessments."  This merely confirms the Board's suspicion that the Veteran behaves a certain way while being examined and evaluated for VA compensation purposes in a manner that would establish an increased disability evaluation.

As a result of the Board concluding that the Veteran is not a credible historian, it will accord no probative value to his allegations regarding the severity of his service-connected posttraumatic stress disorder.  Disabilities such as posttraumatic stress disorder are evaluated, for the most part, based upon the claimant's own statements.  Examiners report clinical findings but they are based upon statements and actions from the patient.  In this case, there is evidence of both inaccurate statements and actions; hence, the Board's decision to accord the Veteran's allegations of increased symptoms no probative value.  As a result of this determination that the Veteran lacks credibility, the Board will not be granting evaluations in excess than those assigned by the RO because it is incapable of distinguishing between those symptoms that are accurate and those that are exaggerations or are entirely inaccurate.  Accordingly, for these reasons, evaluations in excess of 50 percent prior to November 14, 2008, and in excess of 70 percent as of November 14, 2008, are denied.

The Board is aware that the Veteran may allege that his psychiatric disorder caused him to provide the inconsistent statements.  However, the Board finds as fact that the Veteran's inconsistent statements were intentional.  The fact that a medical professional noted the Veteran's inconsistent behavior during an examination supports the Board's conclusion.  

In reaching this decision, the Board has considered the issue of whether posttraumatic stress disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).   In this case, there is evidence of five (5) days of hospitalization in March 2007 and the Veteran has been described as unable to work due to physical and emotional problems.  However, there is no evidence of frequent (italics added for emphasis) hospitalization.  For the same reasons above, the Board finds that it cannot rely on the statements provided by the Veteran regarding the impact posttraumatic stress disorder has on his ability to work.  

The objective, more credible evidence has shown that posttraumatic stress disorder has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Cervical and Thoracic Spine

The Veteran is claiming entitlement to evaluations in excess of 20 percent for cervical and thoracic spine disabilities.  For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against initial evaluations in excess of 20 percent for the cervical spine and thoracic spine disabilities.  

Following September 26, 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243.  Lumbosacral or cervical strain is Code 5237 and intervertebral disc syndrome is Code 5243.  The Veteran has been diagnosed with degenerative joint disease of the cervical and thoracic spines.  Although his disabilities are noted in rating decisions as subject to compensation under Codes 5099 through 5242, the Veteran's back disabilities are clearly encompassed by re-designated Codes 5235 to 5243 and, as such, the Board finds that analysis of the disabilities under other codes is not appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided.  38 C.F.R. § 4.14.
  
Under Code 5243, intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine appropriate to the specific portion of the spine affected or under the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  However, this provision does not avail the Veteran in this matter, as he is already in receipt of a 20 percent disability evaluation and the regulation provides that a higher disability rating is not warranted under the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes unless there are incapacitating episodes having a total duration of at least four (4) weeks during the past 12 months; the June 2007 VA examiner observed two (2) 4 day episodes in the last year and the November 2008 examiner observed none.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Further, a diagnosis of Intervertebral Disc Syndrome was not found to be appropriate in 2007 or 2008.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

10 percent-forward flexion of the thoracolumbar spine, greater than 60 degrees, but no greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

20 percent-forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphyosis;

30 percent-forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

40 percent-unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  The normal combined range of motion of the cervical spine is 240 degrees and each range of motion measurement is rounded to the nearest five degrees.  Id.  Disability of cervical spine segments is to be evaluated separately from any disability of the thoracolumbar spine segments unless there is unfavorable ankylosis of all segments.  Id., Note 6.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately.  Id., Note 1.

The service-connected back and neck disabilities are currently rated as 20 percent disabling.  A higher rating, 30 percent, is not warranted unless there is forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is not appropriate unless there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

The evidence, reviewed above, does not reflect any ankylosis of the thoracic or cervical spines or, as required under the current Formula for Rating Intervertebral Disc Syndrome for a higher rating, incapacitating episodes, requiring bed rest as prescribed by a physician, having a total duration of at least four (4) weeks during the past twelve (12) months.  Although stiffness and spasms were noted by the VA examiner in 2007 and 2008, gait and spinal curvatures were normal.  Thus, increased evaluations based upon these criteria are not warranted.

In June 2007 the cervical spine disability was manifested by pain and limitation of range of motion with forward flexion of 0 to 20 degrees and extension of 0 to 25 degrees.  Those measurements are consistent with a 20 percent disability rating, as noted above.  In November 2008, flexion was measured from 0 to 35 degrees and extension was measured from 0 to 25 degrees.  Such ranges of motion do not establish entitlement to a 30 percent evaluation for the cervical spine disability.

The service-connected thoracic spine disability has been manifested by pain and limitation of range of motion measured at 0 to 35 degrees of flexion and 0 to 15 degrees of extension both in June 2007 and November 2008.  As his thoracolumbar flexion has been measured greater than 30 degrees, entitlement to a 30 percent evaluation is not warranted.  

No medical records dated since the Veteran filed for service connection indicate that his cervical or thoracic spine disabilities are worse than as observed by the June 2007 examiner; his cervical spine disability range of motion measurements in 2008 actually reflect some improvement.  Further, the VA examiner indicated in 2007 and 2008 that the Veteran's actual ranges of motion may be better than as reflected by the measurements as he observed additional movement not consistent with those measurements.

The Board has also considered whether the consideration of a higher rating is appropriate based on evidence of pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202.  However, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, disability ratings are to be assigned without regard to pain, stiffness, and aching.  Further, the VA examiner noted in 2007 and 2008 that there was no additional loss of range of motion due to pain, weakness, or fatigue with repeated movement.  As such, the Board does not find that a higher disability rating based on 38 C.F.R. § 4.40 and DeLuca is warranted.  

As there is no basis for assigning an increased rating, there is no evidentiary basis for assigning a staged rating pursuant to Fenderson.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no evidence of any incapacitating episodes lasting at least four (4) weeks in the last year, his forward thoracolumbar flexion has measured between 30 and 60 degrees, and his forward cervical flexion has measured more the 15 degrees throughout the appellate period, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

In regard to the Veteran's January 2007 report of bilateral arm tingling and numbness while sleeping, the Board notes that the tingling and numbness were never diagnosed as abnormalities associated with the cervical spine disability and February 2008 VA treatment notes indicate diagnoses of bilateral shoulder disabilities.  Although the Veteran has reported pain radiating from his back to his right leg, the Board notes again that spinal disability ratings are to be assigned without regard to pain, stiffness, and aching.  38 C.F.R. § 4.71a.  

Application of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Although the VA examiner noted, in both 2007 and 2008, that the Veteran had decreased sensation in the right lower extremity and some loss of motor function in the wrist and elbow, none of those symptoms were specifically diagnosed or attributed to the spinal disabilities.  Further, the examiner stated that multiple non-organic physical signs rendered the examination results unreliable.  As there is no medical evidence showing that any objective neurologic abnormalities have been diagnosed as associated with the service-connected spinal disabilities, the Board finds that no separate ratings are appropriate.  

Although the record also reflects that the Veteran has experienced erectile dysfunction, that diagnosis has never been linked to his spinal disability, but has been attributed to medication used to treated mental health disabilities.  Specifically the October 2007 VA mental disorders examiner observed that erectile dysfunction onset when the Veteran began using SSRIs. 

The Board also has considered whether the Veteran's back or neck disabilities present an exceptional case such that the schedular evaluations are inadequate.  However, the record does not reflect frequent periods of hospitalization or marked interference with employment.  Although the Veteran does experience disabling back and neck conditions, no medical professional has indicated that the back disability renders him unable to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The VA examiner observed that the disabilities have significant effects on his ability to work, but the degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  This is another way of saying that the Veteran's current evaluation assigned for his disability contemplates some employment impairment.  

The claims file reflects that the Veteran has been found unable to work due to a combination of physical and mental disabilities.  Although he informed the VA examiner in June 2007 that he had not worked since 2003, and informed the examiner in November 2008 that he had not worked since 2005, he informed an October 2007 VA mental disorders examiner that he still undertakes carpentry jobs (although he reported that he was recently fired from one job for being too slow).  Although his disability may interfere with his ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 50 percent prior to November 14, 2008, for posttraumatic stress disorder and in excess of 70 percent as of November 14, 2008, is denied.  

An initial disability rating in excess of 20 degrees for a cervical spine disability is denied.


An initial disability rating in excess of 20 degrees for a thoracic spine disability is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


